Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered March 1, 1990, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Upon pleading guilty to manslaughter in the first degree, defendant was sentenced to an indeterminate prison term of 8 Vs to 25 years. Defendant’s only contention on appeal is that his sentence is excessive and should be reduced in light of the fact that he had no prior criminal record. Defendant entered his plea knowing that he would receive the sentence ultimately imposed by County Court, and the plea was in full satisfaction of the two-count indictment charging defendant *979with murder in the second degree and criminal possession of a weapon in the second degree. Under these circumstances and given the gravity of the offense, we cannot say that County Court abused its discretion in imposing sentence (see, People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899; People v Kazepis, 101 AD2d 816, 817).
Judgment affirmed. Mahoney, P. J., Levine, Mercure, Crew III and Harvey, JJ., concur.